Exhibit 10.1

CONSENT AND FIRST AMENDMENT TO
NON-NEGOTIABLE, SUBORDINATED NOTE
DUE MAY 30, 2010
____________________________

Fresno, California
November 20, 2008



This First Amendment to the Non-Negotiable, Subordinated Note Due May 30, 2010,
dated as of November 20, 2008 (this "Amendment"), is entered into by and between
Gottschalks Inc., a Delaware corporation ("Debtor"), and The Harris Company, a
California corporation ("Creditor").

RECITALS

WHEREAS

, Creditor is the owner and holder of that certain Non-Negotiable, Subordinated
Note with a Maturity Date of May 30, 2009, dated as of December 7, 2004 and
executed by Debtor, in the original principal amount of Twenty Two Million One
Hundred Seventy-Nine Thousand Five Hundred Ninety-Eight Dollars
($22,179,598.00), as modified by that certain Allonge to the Non-Negotiable,
Subordinated Note Due May 30, 2009, dated as of July 25, 2008, which modified,
among other things, the outstanding principal amount, as of the date thereof, to
Sixteen Million One Hundred Seventy-Nine Thousand Five Hundred Ninety-Eight
Dollars ($16,719,598.00) and extended the Maturity Date to May 30, 2010 (as it
may be further amended, supplemented, restated or otherwise modified, the
"Note"). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Note.



WHEREAS

, Debtor entered into that certain Investment Agreement with Everbright
Development Overseas Securities Ltd. d/b/a Everbright Development Overseas,
Ltd., a British Virgin Islands corporation ("Investor"), dated as of November
20, 2008 (as it may be amended, supplemented, restated or otherwise modified,
the "Investment Agreement"), whereby the Investor has agreed, among other
things, to purchase certain shares of common stock and other equity interests in
the Debtor in exchange for, among other things, the transfer of all of the
equity of Everbright Asia Limited, a British Virgin Islands corporation
("Everbright Asia"), to Debtor and to enter into a Capital Call Agreement (as it
may be amended, supplemented, restated or otherwise modified, the "Capital Call
Agreement") pursuant to which Investor may lend Debtor amounts from time (such
transactions collectively referred to herein as the "Everbright Transactions").



WHEREAS

, Debtor is entering into that certain Amendment No. 2 to Second Amended and
Restated Credit Agreement (the "Second Amendment") dated as of November 20, 2008
with General Electric Capital Corporation ("GECC"), as Agent for the Lenders,
The CIT Group/Business Credit, Inc. and the other Lenders party thereto,
pursuant to which, among other things, GECC and the Lenders are consenting to
the Everbright Transactions and requiring that Creditor enter into that certain
Subordination Agreement (the "Subordination Agreement") dated as of November 20,
2008 with Debtor and GECC.



1

--------------------------------------------------------------------------------

WHEREAS

, in connection with the Everbright Transactions, Debtor has requested that
Creditor and Creditor desires to (a) permit and consent to the Everbright
Transactions (b) require that Everbright Asia deliver a Subordinated Guaranty to
the Note upon consummation of the Everbright Transactions in the form of Exhibit
A annexed hereto (the "Everbright Asia Guaranty") and (b) amend the Note to make
certain amendments as set forth below.

NOW, THEREFORE,

in consideration of the premises and the agreements, provisions and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, the parties hereto agree
as follows:



Section 1.   Consent and Delivery of Everbright Asia Guaranty.

Creditor hereby consents to the Everbright Transactions and acknowledges and
agrees that (i) no Change of Control or Event of Default or Potential Event of
Default under the Note shall occur or be deemed to occur as a result of the
consummation of the Everbright Transactions, (ii) all debt incurred pursuant to
the Everbright Transactions will be permitted under the Note and will not be
required to be subordinated to the Note pursuant to Section 9 thereof or
otherwise and (iii) the Note and Everbright Asia Guaranty shall be subject to
the Subordination Agreement.

Upon the closing contemplated by Article VI of the Investment Agreement, Debtor
shall cause Everbright Asia to enter into the Everbright Asia Guaranty; it being
understood that the failure of Everbright Asia to enter into the Everbright Asia
Guaranty, as provided in this Section, shall constitute an Event of Default
under the Note.

Section 2.   Amendments

The Note shall be amended by adding the following legend thereto:

"This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement (the "Subordination Agreement") dated as of November 20, 2008 among
The Harris Company ("Creditor"), Gottschalks Inc. ("Debtor"), and General
Electric Capital Corporation ("Agent"), to the indebtedness (including interest)
owed by the Debtor pursuant to that certain Second Amended and Restated Credit
Agreement dated as of September 26, 2007 among the Debtor, Agent and the lenders
from time to time party thereto, as such agreement has been and hereafter may be
further amended, supplemented or otherwise modified from time to time and to
indebtedness refinancing the indebtedness under that agreement as contemplated
by the Subordination Agreement; and each holder of this instrument, by its
acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement."

Section 5 of the Note shall be amended by amending and restating said section in
its entirety as follows:

"5. Prepayment of Principal Amount. Debtor shall have the right, at any time, to
prepay the Principal Amount in whole or in part, without penalty or

2

--------------------------------------------------------------------------------

premium, subject to the restrictions under the Credit Agreement and the
Subordination Agreement."

Section 3.   Condition to Effectiveness

. Section 1 and 2 of this Amendment shall only become effective upon (a) the
execution of this Amendment by each of the Debtor and Creditor, (b) the
execution and delivery of the Second Amendment and (c) the execution and
delivery of the Subordination Agreement.

Section 4.   Effect on the Note

. Except as specifically amended by this Amendment, the Note shall remain in
full force and effect and is hereby ratified and confirmed in all respects.
Nothing herein is intended to nor shall constitute a novation of the Note or the
obligations evidenced thereby, which (as amended, supplemented, restated or
modified) on the date hereof shall remain in full force and effect, but shall be
governed under the terms and conditions of the Note as modified by this
Amendment.



Section 5.   Counterparties

. This Amendment may be executed in any number of counterparts. All counterparts
shall collectively constitute a single agreement.



[Remainder of page intentionally left blank.]

 

 

 

 

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by its duly authorized officers, as of the day and year and the place
first written above.

GOTTSCHALKS INC.

By: /s/ James R. Famalette     
     James R. Famalette
     President and CEO

THE HARRIS COMPANY

By: /s/ Jorge Pont     
     Jorge Pont
     President and CEO

 

 

 

 

4

--------------------------------------------------------------------------------

Exhibit A

EXHIBIT A

EVERBRIGHT ASIA SUBORDINATED GUARANTY OF ECI NOTE

In order to induce The Harris Company, a California corporation ("Creditor") to
maintain credit to Gottschalks Inc., a Delaware corporation ("Debtor") pursuant
to the Non-Negotiable Subordinated Note Due May 30, 2009 issued by Debtor in
favor of Creditor (as amended, supplemented, restated or otherwise modified from
time to time, the "ECI Note"; terms defined therein and not otherwise defined
herein being used herein as therein defined) and in consideration of, among
other things, Creditor's waiver of its right to accelerate the maturity of the
ECI Note as a result of certain transactions entered into among Debtor and
affiliates of Guarantor, the undersigned ("Guarantor") hereby irrevocably and
unconditionally guaranties, as primary obligor and not merely as surety, the due
and punctual payment in full of all Obligations (as hereinafter defined) when
the same shall become due, whether at stated maturity, by acceleration, demand
or otherwise (including amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
 362(a)). The term "Obligations" is used herein in its most comprehensive sense
and includes any and all obligations of Debtor now or hereafter made, incurred
or created, whether absolute or contingent, liquidated or unliquidated, whether
due or not due, and however arising under or in connection with the ECI Note.

Guarantor acknowledges that the Obligations have been incurred for and will
inure to the benefit of Guarantor.

In the event that all or any portion of the Obligations is paid by Debtor, the
obligations of Guarantor hereunder shall continue and remain in full force and
effect or be reinstated, as the case may be, in the event that all or any part
of such payment(s) is rescinded or recovered directly or indirectly from
Creditor as a preference, fraudulent transfer or otherwise, and any such
payments that are so rescinded or recovered shall constitute Obligations.

Upon the failure of Debtor to pay any of the Obligations when and as the same
shall become due, Guarantor will upon demand pay, or cause to be paid, in cash,
to Creditor an amount equal to the aggregate of the unpaid Obligations.

Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Obligations. In furtherance of the foregoing and
without limiting the generality thereof, Guarantor agrees as follows: (a) this
Guaranty is a guaranty of payment when due and not of collectibility;
(b) Creditor may enforce this Guaranty upon the occurrence of an Event of
Default under the ECI Note notwithstanding the existence of any dispute between
Debtor and Creditor with respect to the existence of such event; (c) the
obligations of Guarantor hereunder are independent of the obligations of Debtor
under the ECI Note and the obligations of any other

A-1

--------------------------------------------------------------------------------

Exhibit A

guarantor of the obligations of Debtor under the ECI Note and a separate action
or actions may be brought and prosecuted against Guarantor whether or not any
action is brought against Debtor or any of such other guarantors and whether or
not Debtor is joined in any such action or actions; (d) Guarantor's payment of a
portion, but not all, of the Obligations shall in no way limit, affect, modify
or abridge Guarantor's liability for any portion of the Obligations that has not
been paid; (e) Creditor may from time to time, without notice or demand and
without affecting the validity or enforceability of this Guaranty or giving rise
to any limitation, impairment or discharge of Guarantor's liability hereunder,
(i) renew, extend, accelerate or otherwise change the time, place, manner or
terms of payment of the Obligations, (ii) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations,
(iii) request and accept other guaranties of the Obligations and take and hold
security for the payment of this Guaranty or the Obligations, (iv) release,
exchange, compromise, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guaranties of the
Obligations, or any other obligation of any Person with respect to the
Obligations, (v) enforce and apply any security now or hereafter held by or for
the benefit of Creditor in respect of this Guaranty or the Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that Creditor may have against any such security, as Creditor in its
discretion may determine consistent with any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and (vi) exercise any other rights available to it under the ECI
Note, at law or in equity; and (f) this Guaranty and the obligations of
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any limitation, impairment or discharge for any reason (other than payment in
full of the Obligations), including without limitation the occurrence of any of
the following, whether or not Guarantor shall have had notice or knowledge of
any of them: (i) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Obligations, (ii) any waiver, amendment or modification of, or any consent
to departure from, any of the terms or provisions (including without limitation
provisions relating to events of default) of the ECI Note or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Obligations, (iii) the Obligations, or any agreement relating thereto, at
any time being found to be illegal, invalid or unenforceable in any respect,
(iv) the application of payments received from any source to the payment of
indebtedness other than the Obligations, even though Creditor might have elected
to apply such payment to any part or all of the Obligations, (v) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Obligations, (vi) any defenses, set-offs or counterclaims
which Debtor may allege or assert against Creditor in respect of the
Obligations, including but not limited to failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, and (vii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of Guarantor as an obligor in respect of the Obligations.

A-2

--------------------------------------------------------------------------------

Exhibit A

Guarantor hereby waives, for the benefit of Creditor: (a) any right to require
Creditor, as a condition of payment or performance by Guarantor, to (i) proceed
against Debtor, any other guarantor of the Obligations or any other Person,
(ii) proceed against or exhaust any security held from Debtor, any other
guarantor of the Obligations or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of Creditor
in favor of Debtor or any other Person, or (iv) pursue any other remedy in the
power of Creditor whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Debtor
including, without limitation, any defense based on or arising out of the lack
of validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Debtor from any cause other than payment in full of the Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon Creditor's
errors or omissions in the administration of the Obligations, except behavior
which amounts to bad faith or willful misconduct; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Guaranty and any legal or equitable discharge of
Guarantor's obligations hereunder, (ii) the benefit of any statute of
limitations affecting Guarantor's liability hereunder or the enforcement hereof,
(iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that Creditor protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the ECI Note or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Obligations or any agreement related thereto, notices of any extension of credit
to Debtor and notices of any of the matters referred to in the preceding
paragraph and any right to consent to any thereof; and (g) to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms of this Guaranty.

Until the Obligations shall have been paid in full, Guarantor shall withhold
exercise of (a) any claim, right or remedy, direct or indirect, that Guarantor
now has or may hereafter have against Debtor or any of its assets in connection
with this Guaranty or the performance by Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
Guarantor now has or may hereafter have against Debtor, (ii) any right to
enforce, or to participate in, any claim, right or remedy that Creditor now has
or may hereafter have against Debtor, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by Creditor,
and (b) any right of contribution Guarantor now has or may hereafter have
against any other guarantor of any of the Obligations. Guarantor further agrees
that, to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification Guarantor
may have against Debtor or against any collateral or security, and any rights of
contribution Guarantor may have against any such

A-3

--------------------------------------------------------------------------------

Exhibit A

other guarantor, shall be junior and subordinate to any rights Creditor may have
against Debtor, to all right, title and interest Creditor may have in any such
collateral or security, and to any right Creditor may have against such other
guarantor.

Guarantor agrees to pay, or cause to be paid, on demand, and to save Creditor
harmless against liability for, any and all costs and expenses (including fees
and disbursements of counsel) incurred or expended by Creditor in connection
with the enforcement of any rights under this Guaranty.

It is not necessary for Creditor to inquire into the capacity or powers of
Guarantor or Debtor or the directors, officers or any agents acting or
purporting to act on behalf of any of them.

Guarantor hereby represents and warrants to Payee that:

(a) Guarantor is duly organized, validly existing and in good standing under the
laws of the state of its incorporation;

(b)  Guarantor has the corporate power, authority and legal right to execute,
deliver and perform this Guaranty and has taken all necessary corporate action
to authorize its execution, delivery and performance of this Guaranty;

(c) this Guaranty has been duly executed and delivered by a duly authorized
officer of Guarantor, and this Guaranty constitutes the legally valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws or equitable
principles relating to or limiting creditors' rights generally; and

(d) the execution, delivery and performance of this Guaranty will not violate
any provision of any existing law or regulation binding on Guarantor, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the certificate of incorporation or bylaws of
Guarantor or any securities issued by Guarantor, or any mortgage, indenture,
lease, contract or other agreement, instrument or undertaking to which Guarantor
is a party or by which Guarantor or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of Guarantor and its Subsidiaries,
taken as a whole, and will not result in, or require, the creation or imposition
of any lien on any of its property, assets or revenues pursuant to the
provisions of any such mortgage, indenture, lease, contract or other agreement,
instrument or undertaking.

Creditor shall have no obligation to disclose or discuss with Guarantor its
assessment, or Guarantor's assessment, of the financial condition of Debtor.
Guarantor has adequate means to obtain information from Debtor on a continuing
basis concerning the financial condition of Debtor and its ability to perform
its obligations under the ECI Note, and Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Debtor and of all
circumstances bearing upon the risk of nonpayment of the Obligations. Guarantor
hereby waives and relinquishes any duty on the part of Creditor to disclose any
matter, fact or thing relating to the business, operations or conditions of
Debtor

A-4

--------------------------------------------------------------------------------

Exhibit A

now known or hereafter known by Creditor.

The rights, powers and remedies given to Creditor by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Creditor by virtue of any statute or rule of law or in the ECI
Note or any agreement between Guarantor and Creditor or between Debtor and
Creditor. Any forbearance or failure to exercise, and any delay by Creditor in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

This Guaranty shall inure to the benefit of Creditor and its successors and
assigns. In case any provision in or obligation under this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR AND CREDITOR HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

The parties agree that any dispute, controversy or claim (including any
counterclaim) ("Dispute") arising out of or relating to this Guaranty shall be
finally resolved by confidential binding arbitration in Fresno County as the
sole and exclusive method of resolving such dispute, controversy or claim. Any
Dispute shall be settled by arbitration under the rules then in effect of
JAMS/Endispute conducted by a single arbitrator reasonably acceptable to the
parties. The arbitrator shall have no power to amend this Guaranty. The
arbitrator shall issue an award in writing (including an explanation of the
grounds for such award) as promptly as practicable which shall be final and
binding on the parties. Judgment upon any award thus obtained may be entered in
any court having jurisdiction thereof. No action at law or in equity based upon
any claim arising out of or related to this Guaranty shall be instituted in any
court by any party except (a) an action to compel arbitration pursuant to this
paragraph; or (b) an action to enforce an award obtained in an arbitration
proceeding in accordance with this paragraph. Pending the submission to
arbitration and thereafter until the arbitrator publishes its award, each party
shall, except in the event of termination, continue to perform all its
obligations under this Guaranty without prejudice to a final adjustment in
accordance with the award.

THE OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT
SET FORTH IN THE SUBORDINATION AGREEMENT ("SUBORDINATION AGREEMENT") DATED AS OF
NOVEMBER __, 2008 BY AND AMONG DEBTOR, CREDITOR AND GENERAL ELECTIC CAPITAL
CORPORATION ("GECC"), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY DEBTOR
PURSUANT TO THAT CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS
OF SEPTEMBER 26, 2007 BY AND AMONG DEBTOR, GECC (AS AGENT) AND THE LENDERS

A-5

--------------------------------------------------------------------------------

Exhibit A

FROM TIME TO TIME PARTY THERETO, AS SUCH AGREEMENT HAS BEEN AND HEREAFTER MAY BE
FURTHER AMENDED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, AND
CREDITOR, BY ITS ACCEPTANCE HEREOF, ACKNOWLEDGES AND AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.

[Remainder of page intentionally left blank.]

 

 

 

 

A-6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, Guarantor has executed this Guaranty as of the date set forth below.

 

GUARANTOR:

EVERBRIGHT ASIA LIMITED

By: ______________________________
Name: ___________________________
Title: ____________________________

Date: ________ __, 200_

Address:____________________________
            ____________________________
            ____________________________

 

 

 

 

A-7

--------------------------------------------------------------------------------

